Citation Nr: 1627234	
Decision Date: 07/08/16    Archive Date: 07/14/16

DOCKET NO. 10-44 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a lung disability, to include asbestosis and mesothelioma, and, if so, whether the reopened claim should be granted.

2. Entitlement to service connection for type II diabetes mellitus.

3. Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from September 1967 to July 1973, with additional periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) during his period of Naval Reserve service from July 1973 to January 1997.

This matter is before the Board of Veterans' Appeals (Board) on appeal from October 2008 and September 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

By way of background, the RO denied service connection for type II diabetes mellitus, bilateral hearing loss, and asbestosis in its October 2008 rating decision. The Veteran filed September 2009 and October 2009 statements disagreeing with the denial of service connection for diabetes and bilateral hearing loss and service connection for asbestosis, respectively. A statement of the case was issued in March 2010 denying service connection for asbestosis and a separate statement of the case denying diabetes and bilateral hearing loss was later issued in September 2010.

The Veteran then filed a substantive appeal in November 2010 indicating that he was appealing all issues listed on the statement of the case he had received. He then further noted below that he was appealing the denials of service connection for bilateral hearing loss and diabetes, and presented argument with respect to both issues. No timely substantive appeal was received in response to the March 2010 statement of the case regarding asbestos, as the deadline was prior to the November 2010 filing (i.e., in May 2010). 

In October 2011 the Veteran submitted a claim for service connection for mesothelioma, which was accepted as a claim to reopen the previous denial of service connection for asbestosis. The claim was reopened and denied on the merits in a September 2012 rating decision, to which the Veteran has timely and properly perfected an appeal. All three issues have been combined into a single appeal for the purposes of Board review.

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).

The Veteran testified at a central office hearing before the undersigned Veterans Law Judge (VLJ) in March 2016. A transcript of the hearing is associated with the electronic claims file.

In addition to the paper file, the Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues of entitlement to service connection for bilateral hearing loss and a lung disability, to include asbestosis and mesothelioma, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An October 2008 rating decision denied service connection for asbestosis. The Veteran was notified of his rights, and in October 2009 filed a notice of disagreement with the decision. A statement of the case reaffirming the denial was issued in March 2010, but the Veteran did not submit a substantive appeal within the applicable appellate period.

2. The evidence associated with the claims file subsequent to the October 2008 rating decision is not cumulative and redundant of evidence previously of record, and raises a reasonable possibility of substantiating the Veteran's claim of service connection for asbestosis.

3. Type II diabetes mellitus manifested more than one year after separation from active duty, and is not shown to be causally or etiologically related to an in-service event, injury or disease during active duty or any period of ACDUTRA.


CONCLUSIONS OF LAW

1. The October 2008 rating decision as to the denial of service connection for asbestosis is final. 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

2. New and material evidence sufficient to reopen the claim of service connection for asbestosis has been received. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a), (c) (2015).

3. The criteria for service connection for type II diabetes mellitus have not been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice and assistance with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In light of the fully favorable decision as to the issue of reopening the claim for service connection for a lung disability, to include asbestosis and mesothelioma, no further discussion of compliance with these duties is necessary. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007). With respect to the diabetes mellitus claim, VA issued a notice letter in January 2008, prior to the initial unfavorable adjudication in October 2008. This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

With respect to the Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the VLJ noted the current appellate issues at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history. The Veteran demonstrated through his testimony that he had actual knowledge concerning what is required to substantiate his claim. Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

Regarding the duty to assist, it includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. The Veteran's personnel records, including those verifying periods of ACDUTRA and INACDUTRA, and all identified private treatment records concerning his diabetes mellitus have been associated with the claims file. 

As mentioned in the remand directives below, it appears that there are potentially outstanding personnel or service treatment records from the Veteran's reserve service prior to March 1982. However, these records are not relevant to the claim of service connection for type II diabetes mellitus decided herein. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). The Veteran has exclusively alleged that his diabetes is related to his reserve service, specifically to a May 1995 diagnosis of diabetes during a medical examination. Further, there is extensive medical documentation both at the time of the Veteran's separation from service in July 1973 and from March 1982 forward that reflect diabetes was not diagnosed or manifested until 1995. 

As the Veteran's only contention is that the current condition is related to the 1995 diagnosis and the records from 1982 forward are complete, the Board finds that any potential records from prior to 1982 are not relevant to the claim, as there is not a reasonable probability that they would help establish his claim that his condition is related to service based on his 1995 diagnosis. Id. Therefore, the Veteran is not prejudiced by a decision on his claim of service connection for type II diabetes mellitus at this time. No other relevant records have been identified and are outstanding. As such, VA has satisfied its duty to assist with the procurement of relevant records.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In determining whether a VA medical examination is necessary, there are four factors for consideration. These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

In this case, VA did not have a duty to provide the Veteran with an examination for his claim of service connection for diabetes. While the Veteran has a current diagnosis of type II diabetes mellitus, he has not alleged, and the evidence does not show, that the type II diabetes mellitus is causally related to his period of active service from September 1967 to July 1973. Service treatment records from his period of active duty are silent for a diagnosis of diabetes mellitus or complaints of associated symptoms, and in the July 1973 separation examination, the urinalysis was negative for albumin or sugar.

Instead, the Veteran has specifically stated that his diabetes mellitus was diagnosed in 1995 during his period of service in the naval reserves. He has not alleged that the diabetes was diagnosed during a period of ACDUTRA, instead only saying it occurred during a medical examination while enlisted in the reserves. The Veteran is competent to report such a notation, and indeed May 1995 and February 1996 service records show a diagnosis of diabetes. However, these documents do not correspond with any period of ACDUTRA or INACDUTRA noted in the Veteran's personnel records. As there is no competent and credible evidence of an in-service event, injury or disease during either the Veteran's active duty service or a period of ACDUTRA, VA did not have a duty to provide a VA examination with respect to the Veteran's claim of service connection for diabetes mellitus. Since VA has obtained all relevant records and the duty to obtain a medical examination did not attach, the duty to assist is satisfied.

II. New and Material Evidence

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). New evidence is evidence not previously submitted to agency decision makers. 38 C.F.R. § 3.156(a). Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence cannot be either cumulative or redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim. Id. 

For the purposes of reopening a claim, newly submitted evidence is generally presumed to be credible. Justus v. Principi, 3 Vet. App. 510, 513 (1992). New and material evidence is not required as to each previously unproven element of a claim in order to reopen. Shade v. Shinseki, 24 Vet. App. 110, 120 (2010). There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim. Id. at 117-18.
Here, the RO last denied service connection for asbestosis as part of an October 2008 rating decision. The Veteran was notified of the decision, and submitted a timely notice of disagreement in October 2009. A March 2010 statement of the case continuing the denial was issued, but no substantive appeal was filed. 

In response to a later September 2010 statement of the case on other issues, the Veteran submitted a November 2010 substantive appeal expressing disagreement with all issues in the statement of the case which had been provided to him. However, this substantive appeal was outside the appellate period applicable to the March 2010 statement of the case, and the RO took no actions that would lead the Veteran to believe the November 2010 substantive appeal was accepted as a timely appeal of the denial of service connection for asbestosis. Percy v. Shinseki, 23 Vet. App. 37 (2009); 38 C.F.R. § 20.302. As a timely substantive appeal was not filed with respect to the March 2010 statement of the case, the October 2008 rating decision became final as to the denial of service connection for asbestosis. 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103. 

The evidence of record in October 2008 consisted of the Veteran's service treatment and personnel records, private treatment records from several facilities, and lay statements from the Veteran. The evidence of record failed to establish that the Veteran had a current diagnosis of asbestosis. Evidence received since the rating decision includes additional private treatment records and further lay statements from the Veteran. Of particular note is a December 2009 private treatment record stating that it could be said with a reasonable degree of medical certainty that the Veteran has asbestosis. 

The evidence provided by the Veteran is new as it was not previously submitted to agency decision makers.  Also, presuming its credibility for the sake of reopening, it is material as it addresses the previously unestablished facts of a current disability. Therefore, reopening of the claim for service connection for asbestosis is warranted. 

The claim for asbestosis having been reopened, the Board will now expand the issue to a claim for service connection for a lung disability, to include asbestosis and mesothelioma. Clemons v. Shinseki, 23 Vet. App. 1 (2009).The claim requires further development, which is addressed in the remand section below.

III. Service Connection

Generally, to establish service connection a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during active service.  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in active service. 38 C.F.R. § 3.303(d). 

The term "active service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty for training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty." 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  This means that the rules are different between establishing service connection based on the Veteran's active duty in the Navy from September 1967 to July 1973, and doing so based on his Navy Reserve service from July 1973 to January 1997, which included periods of both ACDUTRA, and INACDUTRA.   

ACDUTRA is defined, in part, as "full-time duty under sections 316, 502, 503, 504, or 505 of title 32 U.S. Code or the prior corresponding provisions of law." 38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c) (2013). INACDUTRA is defined, in part, as duty, other than full-time duty, under sections 316, 502, 503, 504, or 505 of title 32 U.S. Code or the prior corresponding provisions of law. 38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

Veterans who serve on regular active duty are entitled to several additional presumptions to assist them in substantiating their service connection claims, such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries that undergo an increase in severity during service, and the presumption of service incurrence for certain chronic diseases which manifest themselves within a specified time after separation from service. 38 C.F.R. §§ 3.304(b), 3.306, 3.307, 3.309. 

Diabetes mellitus is a listed chronic disease, and service connection can be established by presumption if it has manifested to a degree of 10 percent or more within one year of separation from active duty service. 38 C.F.R. § 3.307(a)(3). However, the presumption with respect to chronic diseases does not apply to periods of ACDUTRA or INACDUTRA. Smith v. Shinseki, 24 Vet. App. 40, 46-47 (2010).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology. Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309. Continuity of symptomatology requires that the chronic disease have manifested in service. 38 C.F.R. § 3.303(b). In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id.

Analysis

The Veteran contends that he is entitled to service connection for type II diabetes mellitus. Based on the evidence of record, the Board finds that service connection for diabetes mellitus is not warranted on a direct or presumptive basis. Beginning with direct service connection, treatment records associated with the claims file reflect a current diagnosis of type II diabetes mellitus, and therefore the first element of service connection (a current disability) has been shown.

Turning to the second element, the Veteran has not argued, and the medical evidence does not show, that diabetes manifested during the Veteran's active duty from September 1967 to July 1973. The Veteran has specifically stated that his diabetes was diagnosed in 1995, and treatment records on active duty service are completely silent for a diagnosis of or treatment for diabetes mellitus or its associated symptoms. See March 2016 Hearing Transcript at 12. On a July 1971 reenlistment examination and a July 1973 separation examination, the Veteran's urinalysis was noted to be negative for both sugar and albumin, and both examinations are silent for complaints of or diagnoses of diabetes, as are the corresponding reports of medical history. As such, there is no evidence of an in-service event, injury or disease during the Veteran's active duty service from September 1967 to July 1973.

Instead, during the course of the appeal the Veteran has exclusively argued that his diabetes manifested during his service in the Naval Reserve. Specifically, the Veteran has asserted that he was diagnosed with diabetes mellitus during a 1995 examination conducted by a Naval doctor, and thereby his diabetes is related to service. See March 2016 Hearing Transcript at 10, 12. The Veteran is competent to report contemporaneous diagnoses relayed to him by a physician, and May 1995 and February 1996 service treatment records reflect notations of a diabetes diagnosis. As such, a diagnosis of diabetes during reserve service has been shown.

However, a diagnosis of a disease during a period of reserve service generally is not sufficient to warrant service connection. Instead, as noted above, service connection may only be granted for disability resulting from disease incurred or aggravated while performing ACDUTRA. Thus, the focus is on whether the disease was diagnosed initially on a period of ACDUTRA.

Here, the diagnoses of record did not occur during a period of ACDUTRA. According to the Veteran's personnel records, his last period of ACDUTRA was from October 4, 1994 to October 15, 1994. Following that, there is no indication that the Veteran participated in any further ACDUTRA until his noted retirement in January 1997. The personnel records are silent for any indication that the May 1995 initial diagnosis, or the later February 1996 diagnosis, were made during a period of ACDUTRA, or indeed that the Veteran had a period of ACDUTRA following the May 1995 and February 1996 notations of diabetes. The Veteran, while correctly stating that he was diagnosed during his reserve service, has not stated that the diagnosis occurred while he was on ACDUTRA. As there is no evidence that the diagnoses corresponded with a period of ACDUTRA, and as there were no periods of ACDUTRA following the two diagnoses which could have served to aggravate the disability, the preponderance of the evidence is against a finding that type II diabetes mellitus was incurred or aggravated while performing ACDUTRA.

As an in-service event, injury or disease has not been shown during active duty service and there was no incurrence or aggravation of an injury or disease during a period of ACDUTRA, the second element of service connection has not been met.

Turning to the presumption in favor of chronic diseases and continuity of symptomatology, diabetes mellitus is a recognized chronic disease for VA purposes. 38 C.F.R. § 3.309(a). As such, these theories of entitlement are applicable with respect to the Veteran's active service from September 1967 to July 1973. Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.309. However, the Veteran has not contended, and the evidence does not show, that diabetes manifested to a sufficient degree to identify the disease on active duty or within the first post-service year. Service treatment records, including 1971 and 1973 examinations, are silent for a diagnosis of or treatment for diabetes or its associated symptoms, and the Veteran's urinalysis on both occasions was negative for albumin or sugar. Nine military medical examinations spanning the period from March 1982 to February 1992 reflect normal urinalysis and no complaints or diagnosis of diabetes. The medical histories corresponding with these examinations also deny any associated symptomatology. As there is no evidence of sufficient manifestation in-service or within the first post service year, service connection for diabetes with respect to the Veteran's active duty from September 1967 to July 1973 is not warranted.

The Board finds that the preponderance of the evidence is against the Veteran's claim; therefore, the benefit of the doubt provision does not apply.  Service connection is not warranted.



	(CONTINUED ON NEXT PAGE)
ORDER

New and material evidence having been received, the claim for service connection for a lung disability, to include asbestosis and mesothelioma, to include as due to in-service asbestos exposure, is reopened; the claim is granted to this extent only.

Entitlement to service connection for type II diabetes mellitus is denied.


REMAND

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). Concerning the bilateral hearing loss claim, the personnel records associated with the claims file indicate that the Veteran enlisted in the Naval Reserve in July or November 1973, and then potentially changed units in March 1982. Only service treatment records from March 1982 forward have been associated with the claims file. As the Veteran was enlisted in the Naval Reserves prior to this date, the Board finds it must remand the claim in order to ensure that all available service treatment records, as well as personnel records, have been associated with the claims file.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran has a current diagnosis of bilateral hearing loss for VA purposes and has reported being exposed to loud engine and other ship related noise in service. Post-service reserve examinations reflect progressively worsening hearing following separation. Finally, there is otherwise insufficient medical evidence to make a decision on the claim. As such, the Board finds that on remand an examination should be provided to determine whether the Veteran's bilateral hearing loss is etiologically related to his active duty service, or whether it is related to any period of ACDUTRA during which the Veteran was noted to have bilateral hearing loss.

Concerning the claim for a lung disability, the Board notes that a December 2009 record indicates that, with a degree of medical certainty, the Veteran has a diagnosis of asbestosis. Further, the Veteran has stated that during service he was stationed aboard the USS Chukawan, and that when that ship was decommissioned he was tasked with helping to strip the inside of the ship of insulation, resulting in asbestos exposure. A review of the history of the USS Chukawan shows that it was decommissioned in June 1972 at the Norfolk Naval Station, and was sold for scrapping in March 1973. The Veteran's DD-214s show he was assigned to the USS Chukawan from September 1969 to July 1971, and then stationed at Norfolk Naval Station from July 1971 to July 1973. Thus, the evidence of record and the ship's history corroborate the Veteran's statements concerning potential exposure to asbestos in service. As such, an in-service event, injury or disease has been shown.

The Veteran has asserted that he has asbestosis due to his exposed in service, and there is insufficient evidence to decide the claim. As such, the Board finds that it must remand the claim for an examination to identify any current lung disabilities, and then to determine the etiology of any diagnosed lung disabilities.

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate records departments to ensure that all outstanding personnel and service treatment records corresponding with the Veteran's reserve service, to include all service treatment and personnel records prior to March 1982, are associated with the claims file.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2. After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's bilateral hearing loss. The electronic claims file must be reviewed by the examiner, and a note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

a) Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's bilateral hearing loss is related to his active service from September 1967 to July 1973?

b) Following his July 1973 separation, are there any periods during which the medical evidence reflects bilateral hearing loss?

c) If so, is such hearing loss at least as likely as not (a fifty percent probability or greater) related to any verifiable noise exposure during a period of active duty for training (ACDUTRA)?
 
The underlying reasons for the conclusions must be included in the report. Review of the entire claims file is required; however, attention is invited to the Veteran's statements indicated he was exposed to significant noise aboard ship, and that while in the reserves he worked around helicopters. 

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the currently diagnosed hearing loss.  
If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

3. After undertaking the development listed in Directive 1 to the extent possible, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's claimed lung disability. The electronic claims file must be reviewed by the examiner, and a note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

a) Identify all current lung disabilities.

All testing deemed necessary to answer this question should be conducted. Attention is invited to a December 2009 letter from a private physician indicated that it could be stated with a degree of medical certainty that the Veteran has asbestosis, and the Veteran's testimony that he has a diagnosis of mesothelioma.

b) For all identified lung disabilities, is it at least as likely as not (a fifty percent probability or greater) that the lung disability is related to his active duty service, to include asbestos exposure?

The underlying reasons for the conclusions must be included in the report. Review of the entire claims file is required; however, attention is invited to the Veteran's credible statements that he was exposed to asbestos while stripping the inside of his ship, the USS Chukawan, after it was decommissioned in 1972 during his period of active duty service, which are corroborated by the USS Chukawan's history.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the currently diagnosed lung disorders.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

4. Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


